Citation Nr: 0717333	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
July 1969 and from February 1971 to May 1988.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied her claims for service connection for the 
cause of his death and for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 2002).

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under 38 U.S.C.A. § 1318 in response 
to the Federal Circuit Court's decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
The stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.  Following 
completion of the VA rulemaking, the Federal Circuit decided 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  That decision held that VA could properly 
construe the "entitled to receive" language of § 1318 to 
bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening.  However, the stay remained in effect 
with regards to petitions to reopen previously denied claims 
on the basis of new and material evidence.

In January 2007, this remaining portion of the stay was 
lifted.  This was in response to the holding in a subsequent 
decision involving the criteria for § 1318 benefits, National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) (NOVA III).  
In this most recent decision the Federal Circuit upheld VA's 
recently promulgated regulations that had expanded the 
interpretation of the "entitled to receive" language of 
§ 1318 to include where additional service records had been 
received that existed at the time of the prior decision but 
were not previously considered by VA, though not expressly 
permitting claims premised upon a petition to reopen for 
evidence other than service department records.  See 70 Fed. 
Reg. 72,211 (Dec. 2, 2005), codified at 38 C.F.R. § 3.22(b) 
(2006).  Accordingly, whereas this case was stayed in view of 
the potential impact of receipt of new and material evidence 
upon the claim for DIC benefits, following the NOVA III 
decision this claim may be considered on its merits.

Unfortunately, however, further development of the evidence 
is required before deciding this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the appellant if 
further action is required on her part.


REMAND

A preliminary review of the file indicates that, following 
the January 2004 certification of this case to the Board, the 
appellant-widow submitted several additional items of 
relevant evidence to the Board without an accompanying waiver 
of initial consideration by the RO.  This additional evidence 
included an opinion from a private physician, Dr. A.G., 
received in March 2004 from the appellant-widow's 
representative.  Also received that month separately from the 
appellant was a personal statement, copies of internet 
medical publications, copies of additional VA treatment 
records, and records of treatment at a private hospital 
from during the veteran's lifetime.



Upon the removal of the remaining portion of the stay on 
adjudication of claims under 38 U.S.C.A. § 1318, for claims 
premised upon allegations of new and material evidence, the 
appellant-widow in March 2007 completed a form letter 
indicating she wanted this case remanded to the RO for 
initial consideration of the additional evidence she had 
provided.  Thus, she has not waived her right to have the RO 
consider this additional evidence in the first instance.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2006).  So this evidence must 
be addressed by the RO in a supplemental statement of the 
case (SSOC).  See 38 C.F.R. § 19.31(c) (2006).

Additionally, as mentioned, the Federal Circuit in the NOVA 
III decision upheld VA's recently promulgated regulations 
pertaining to the interpretation of the "entitled to 
receive" language of § 1318.  In the regulation implementing 
this statute, 38 C.F.R. § 3.22 (effective January 21, 2000), 
VA will pay death benefits in the same manner as if the 
veteran's death were service-connected if at the time of 
death he was receiving, or was entitled to receive, 
compensation for service-connected disability rated as 
totally disabling for a continuous period of at least 10 
years immediately preceding death, or since release from 
active duty and for at least 5 years immediately preceding 
death.  See 38 C.F.R. § 3.22(a) (emphasis added).  Moreover, 
following the latest December 2005 regulatory revision, § 
3.22(b) defined the term "entitled to receive" to mean that 
at the time of death, the veteran had previously applied for 
compensation but had not received total disability 
compensation due to clear and unmistakable error (CUE) in a 
prior VA decision; or that additional evidence was received 
consisting of service department records, which provided the 
basis to reopen a formerly denied claim.  This revised 
version of 38 C.F.R. § 3.22(b) should be considered and 
applied as warranted in adjudicating the appellant-widow's 
claim for DIC benefits under § 1318.



Furthermore, while her claim is on remand, the appellant-
widow should receive any additional notice and assistance 
required to comply with the Veterans Claims Assistance Act 
(VCAA).  The VCAA was signed into law on November 9, 2000, 
and it prescribed several essential requirements regarding 
VA's duties to notify and assist with the evidentiary 
development of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Therefore, upon receipt of an application for "service 
connection" (including, as here, for DIC benefits awarded in 
the same manner as if service connection was warranted), 
VA is required to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a downstream disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.



The appellant-widow thus far has been apprised of the 
procedures under the VCAA for obtaining evidence relevant to 
the disposition of her claims, through the issuance of a May 
2002 VCAA notice letter that explained the general 
requirements to substantiate them and the mutual obligation 
between VA and herself in obtaining additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  But she has not received notice concerning 
the downstream disability rating and effective date elements 
of her claims in accordance with            the holding in 
Dingess/Hartman.  See, too, Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).  So she should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for service connection for 
the cause of the veteran's death and 
for DIC benefits under 38 U.S.C.A. § 
1318, send the widow-appellant another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish a downstream disability 
rating and effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) and Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).

2.	Then readjudicate these claims, 
taking into consideration the 
additional evidence submitted since the 
October 2003 statement of the case 
(SOC).  In readjudicating the claim for 
DIC benefits under 38 U.S.C.A. § 1318, 
the RO (AMC) must consider the revised 
version of 38 C.F.R. § 3.22(b) that 
expanded the interpretation of the 
"entitled to receive" language of 
§ 1318.  See 70 Fed. Reg. 72,211 (Dec. 
2, 2005), later codified at 38 C.F.R. § 
3.22(b).  If the claims are not granted 
to the appellant's satisfaction, 
prepare another SSOC and send it to her 
and her representative.  Give them time 
to respond before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



